FILED
                     UNITED STATES COURT OF APPEALS
                                                                        JUN 24 2016
                             FOR THE NINTH CIRCUIT                   MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




DIANA C. ANDERSON,                            No. 13-17594

              Plaintiff - Appellant,          D.C. No. 4:12-cv-00145-CKJ
                                              District of Arizona,
 v.                                           Tucson

SUN LIFE ASSURANCE OF CANADA,
INC. And COMMUNITY HEALTH                     ORDER
SYSTEMS INCORPORATED,

              Defendants - Appellees.


Before: McKEOWN, WARDLAW, and TALLMAN, Circuit Judges.

      Diana Anderson’s motion to amend this Court’s June 13, 2016 order is

GRANTED. The order is hereby amended to provide as follows:

      Sun Life Assurance Company of Canada and Diana Anderson’s joint

motions to vacate this Court’s memorandum disposition dated April 6, 2016,

vacate the November 19, 2013 judgment and order of the District Court, and

dismiss this action with prejudice are GRANTED. Each party shall bear its own

costs and attorney’s fees.

      IT IS SO ORDERED.